The plaintiff contends that the return is false, in this, that the defendant did not take that possession or control of the property without which there could be no attachment. But the averment of the declaration, that since the date of the attachment the hay and wood have been in the custody of the defendant as a deputy sheriff, must be understood to mean that the defendant took the necessary possession. The attachment is afterwards called a "pretended attachment;" but the declaration is not made good by the inconsistency of averment and epithet.
Demurrer sustained.
STANLEY, J., did not sit.